Citation Nr: 1038357	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-18 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In an 
August 2006 rating decision, the RO reopened the claims for 
service connection for bilateral hearing loss and tinnitus and 
denied them on the merits.  In a May 2007 rating decision, the RO 
denied the claim for service connection for PTSD.  

A videoconference Board hearing was held at the RO in September 
2010 before the undersigned Veterans Law Judge and a copy of the 
hearing transcript has been added to the record.  Following the 
hearing, the record was held open for the submission of 
additional evidence.  Additional evidence was submitted with a 
waiver of initial consideration of the agency of original 
jurisdiction (AOJ).

The Board observes that, in a March 2004 rating decision, the RO 
denied the Veteran's claims of service connection for bilateral 
hearing loss and for tinnitus .  Although the Veteran disagreed 
with this decision, he did not perfect a timely appeal; thus, the 
March 2004 rating decision became final.  See 38 U.S.C.A. § 7104 
(West 2002).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issues of whether new and material evidence has 
been received to reopen claims of service connection for 
bilateral hearing loss and for tinnitus are as stated on the 
title page.  Regardless of the RO's actions, the Board must make 
its own determination as to whether new and material evidence has 
been received to reopen these claims.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim should 
be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

As will be explained below, the previously denied claims of 
service connection for bilateral hearing loss and for tinnitus 
are being reopened.  Additional development is required before 
the underlying claims can be adjudicated on the merits.  The 
issues of entitlement to service connection for bilateral hearing 
loss, tinnitus, and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for bilateral 
hearing loss and for tinnitus in a March 2004 rating decision and 
the Veteran did not perfect an appeal.

2.  Evidence obtained since the March 2004 rating decision is new 
and relates to unestablished facts necessary to substantiate the 
claims of service connection for bilateral hearing loss and for 
tinnitus.




CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for 
bilateral hearing loss and for tinnitus is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2010).

2.  New and material evidence has been obtained since the March 
2004 rating decision on the issues of entitlement to service 
connection for bilateral hearing loss and for tinnitus; thus, 
these claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify the Veteran of information and evidence necessary 
to substantiate the claims and redefined its duty to assist him 
in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  Given the favorable disposition of the action here, 
which is not prejudicial to the Veteran, the Board need not 
assess VA's compliance with the VCAA in the context of the issue 
of whether new and material evidence has been submitted to reopen 
the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In a March 2004 rating decision, the RO denied, in pertinent 
part, the Veteran's claims of service connection for bilateral 
hearing loss and tinnitus.  The Veteran filed a timely Notice of 
Disagreement to this decision.  In response, the RO issued a 
statement of the case in April 2005.  The Veteran did not perfect 
his appeal by submitting a timely Substantive Appeal.  As the 
appeal was not perfected, the March 2004 rating decision became 
final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

The claims of service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The Veteran filed an application to reopen his 
previously denied service connection claims for hearing loss and 
tinnitus on a VA Form 21-4138 which was date stamped as received 
by the RO on February 15, 2006.  New and material evidence is 
defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  As 
relevant to this appeal, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Id.  In determining 
whether evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The evidence before VA at the time of the prior final RO decision 
in March 2004, consisted of a service treatment records and a 
January 2005 VA examination report with opinion.  

The newly submitted evidence includes a January 2006 opinion from 
a audiologist.  In the opinion, the audiologist indicated that 
the disability is service connected.  In response, the RO 
obtained another VA examination with an opinion.  Further, in the 
Veteran's testimony before Board he detailed his contentions 
regarding why his hearing loss and tinnitus are attributable to 
service.

The evidence received since the March 2004 claim includes a 
medical opinion that supports service connection for hearing 
loss.  In addition, the RO obtained another VA examination.  The 
Board observes that VA examinations normally are not provided 
until a claim is reopened.  See 38 C.F.R. § 3.159(c)(4).  The 
Veteran's testimony provided details regarding his contentions 
not previously of record.  The newly received evidence relates to 
unestablished facts necessary to substantiate the claims.  This 
evidence is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the claims.  
Accordingly, the claims for service connection for bilateral 
hearing loss and tinnitus are reopened.  

As discussed in the remand below, additional development is 
required prior to adjudication of these reopened claims on the 
merits.


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened; to 
this extent only, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for tinnitus is reopened; to this extent only, 
the appeal is granted.

REMAND

Regarding the claims for service connection for hearing loss and 
tinnitus, the claims file contains reports from a January 2005 VA 
examination and a July 2006 VA examination as well as a January 
2006 opinion from another audiologist.  After review of these VA 
examination reports and the opinion, the Board finds that a 
remand for an additional VA examination is required.  

The service treatment records include an October 1965 Hearing 
Conservation Data document in which a clinician marked that the 
Veteran had tinnitus following exposure to noise.  Although 
subsequent Hearing Conversation Data documents either indicate 
that there was no tinnitus (December 1965) or do not provide any 
relevant information regarding the presence of tinnitus (April 
1967), the VA examinations of record do not indicate that these 
records were reviewed.  For example, the VA examiner stated in 
the July 2006 VA examination report that there was no finding of 
tinnitus in service.  This is contrary to the evidence of record 
(December 1965 Hearing Conservation Data).  As the opinions of 
record were not provided upon a complete and accurate factual 
basis, the Board finds that the Veteran should be provided with 
an additional VA examination that addresses the claim for service 
connection for tinnitus, as well as for hearing loss.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide 
a VA examination sufficient for adjudication purposes).

Regarding the claim for service connection for PTSD, the Veteran 
asserts that he currently has PTSD due to stressors experienced 
during service.  In his April 2008 notice of disagreement, the 
Veteran wrote that he had "current records at Vet Center 
Concord."  There is no indication that VA has attempted to 
obtain these records.  Because VA is no notice of the existence 
of these records, there is a duty to attempt to obtain them.  See 
38 C.F.R. § 3.159.  Thus, remand is required to attempt to obtain 
outstanding records, to include the Vet Center records.

The Veteran also has not been provided a VA psychiatric 
examination to determine whether he has a current diagnosis of 
PTSD and the stressor or stressors that caused the PTSD.  On 
remand, the Veteran should be provided such an examination.  See 
38 C.F.R. § 3.159.  As one of the Veteran's asserted stressors is 
that he witnessed mortar and other weapon attacks, the 
psychiatrist or psychologist should address whether the Veteran's 
fear of hostile military or terrorist activity led to the PTSD.  
See 38 C.F.R. § 3.304(f), as amended by 75 Fed. Reg. 39,852 (July 
13, 2010). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask him to identify all VA 
and non-VA clinicians who have treated him 
for hearing loss, tinnitus and PTSD since his 
service separation.  Obtain all VA treatment 
records that have not been obtained already, 
including from the Vet Center in Concord, 
California.  Once signed releases are 
obtained from the Veteran, obtain any private 
treatment records that have not been obtained 
already.  A copy of any response, to include 
a negative reply and any records obtained, 
should be included in the claims file.

2.  Then, schedule the Veteran for an 
examination to determine the nature and 
etiology of his bilateral hearing loss and 
tinnitus.  The claims file must be 
provided to the examiner for review.  The 
examiner should carefully review the 
service treatment records, to include an 
October 1965 Hearing Conservation Data 
document in which a clinician marked 
that the Veteran had tinnitus following 
exposure to noise.  Based on a review of 
the claims file and the results of 
examination, the examiner should be asked to 
opine whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that any bilateral hearing loss and/or 
tinnitus, if diagnosed, is related to active 
service or any incident of service, including 
acoustic trauma.  A complete rationale must 
be provided for any opinion(s) expressed.

3.  Then, schedule the Veteran for an 
examination to determine the nature and 
etiology of PTSD.  The claims file should 
be provided to the examiner(s) for 
review.  The examiner(s) should be asked to 
determine the nature and extent of any 
current acquired psychiatric disorders, to 
include PTSD, if present.  If PTSD is 
diagnosed, then the examiner(s) should 
identify the specific in-service stressor(s) 
which support the diagnosis.  Specifically, 
the examiner(s) should address whether the 
Veteran's fear of hostile military or 
terrorist activity led to PTSD.  If PTSD is 
not diagnosed, then the examiner(s) should 
explain why the diagnosis was not made, if 
possible.  A complete rationale should be 
provided for any opinion(s) expressed.

4.  Thereafter, readjudicate the Veteran's 
claims for service connection for bilateral 
hearing loss, tinnitus and PTSD.  If any 
benefit sought on appeal remains denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


